
	
		II
		111th CONGRESS
		2d Session
		S. 3854
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Leahy (for himself,
			 Mr. Whitehouse, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To expand the definition of scheme or artifice to defraud
		  with respect to mail and wire fraud.
	
	
		1.Short titleThis Act may be cited as the
			 Honest Services Restoration
			 Act.
		2.Amendment to
			 title 18
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by inserting after section 1346 the
			 following:
				
					1346A.Definition of
				scheme or artifice to defraud
						(a)For purposes of
				this chapter, the term scheme or artifice to defraud also
				includes—
							(1)a scheme or
				artifice by a public official to engage in undisclosed self-dealing; or
							(2)a scheme or
				artifice by officers and directors to engage in undisclosed private
				self-dealing.
							(b)(1)In subsection
				(a)(1)—
								(A)the term undisclosed
				self-dealing means that—
									(i)a public official performs an
				official act for the purpose, in whole or in part, of benefitting or furthering
				a financial interest of—
										(I)the public official;
										(II)the public official’s spouse or minor
				child;
										(III)a general partner of the public
				official;
										(IV)a business or organization in which the
				public official is serving as an employee, officer, director, trustee, or
				general partner;
										(V)an individual, business, or organization
				with whom the public official is negotiating for, or has any arrangement
				concerning, prospective employment or financial compensation; or
										(VI)a person, business, or organization from
				whom the public official has received a thing of value or a series of things of
				value, otherwise than as provided by law for the proper discharge of official
				duty, or by rule or regulation; and
										(ii)the public official knowingly
				falsifies, conceals, or covers up material information that is required to be
				disclosed regarding that financial interest by any Federal, State, or local
				statute, rule, regulation, or charter applicable to the public official, or
				knowingly fails to disclose material information regarding that financial
				interest in a manner that is required by any Federal, State, or local statute,
				rule, regulation, or charter applicable to the public official;
									(B)the term public official
				means an officer, employee, or elected or appointed representative, or person
				acting for or on behalf of the United States, a State, or subdivision of a
				State, or any department, agency, or branch thereof, in any official function,
				under or by authority of any such department agency or branch of
				Government;
								(C)the term official
				act—
									(i)includes any act within the range
				of official duty, and any decision, recommendation, or action on any question,
				matter, cause, suit, proceeding, or controversy, which may at any time be
				pending, or which may by law be brought before any public official, in such
				public official’s official capacity or in such official’s place of trust or
				profit;
									(ii)can be a single act, more than one
				act, or a course of conduct; and
									(iii)includes a decision or
				recommendation that the Government should not take action; and
									(D)the term State includes a
				State of the United States, the District of Columbia, and any commonwealth,
				territory, or possession of the United States.
								(2)In subsection (a)(2)—
								(A)the term undisclosed private
				self-dealing means that—
									(i)an officer or director performs an
				act which causes or is intended to cause harm to the officer’s or director's
				employer, and which is undertaken in whole or in part to benefit or further by
				an actual or intended value of $5,000 or more a financial interest of—
										(I)the officer or director;
										(II)the officer or director’s spouse or
				minor child;
										(III)a general partner of the officer or
				director;
										(IV)another business or organization in
				which the public official is serving as an employee, officer, director,
				trustee, or general partner; or
										(V)an individual, business, or organization
				with whom the officer or director is negotiating for, or has any arrangement
				concerning, prospective employment or financial compensation; and
										(ii)the officer or director knowingly
				falsifies, conceals, or covers up material information that is required to be
				disclosed regarding that financial interest by any Federal, State, or local
				statute, rule, regulation, or charter applicable to the officer or director, or
				knowingly fails to disclose material information regarding that financial
				interest in a manner that is required by any Federal, State, or local statute,
				rule, regulation, or charter applicable to the officer or director;
									(B)the term employer
				includes publicly traded corporations, and private charities under section
				501(c)(3) of the Internal Revenue Code of 1986; and
								(C)the term act includes a
				decision or recommendation to take, or not to take action, and can be a single
				act, more than one act, or a course of
				conduct.
								.
			(b)Chapter
			 analysisThe chapter analysis for chapter 63 of title 18, United
			 States Code, is amended by inserting after the item for section 1346 the
			 following:
				
					
						Sec. 1346A. Definition of scheme or artifice to
				defraud.
					
					.
			
